DETAILED ACTION
1.	The Amendment filed 01/07/2021 has been entered. Claims 1-3 & 5-7 in the application remain pending and are currently being examined. Claims 1-2 & 5 were amended. Claim 4 was cancelled. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 10/09/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
4.	The Double Patenting rejections of claims 1-7 on the ground of statutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/528,630 are withdrawn per amendments of claim 1.

5.	The Double Patenting rejections of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/533,790 are withdrawn per amendments of claim 1.



Claim Rejections
6.	The claim rejections under 35 U.S.C. 112(b), of claims 1-7 are withdrawn per amendments of claim 1.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Zheng (CN 102298188 A) of claims 1-7 are withdrawn per cancellation of claim 4 and amendments of claim 1.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0047214 A1: [0018]; fig 2.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Michael P. Wiersch on 02/25/2021.
Claim 1 in the application has been amended as follows: 
“A lens coating fixture comprising: a fixture upper plate and a fixture lower plate that is arranged to be opposite to the fixture upper [[late]] plate and clamps a lens to be coated together with the fixture upper plate; wherein the fixture upper plate is provided with a plurality of first lens receiving holes, the fixture lower plate is provided with a plurality of second lens receiving holes that correspond to the first lens receiving holes [[the]] a same size with the first lens receiving holes, the fixture upper plate is provided with a recess portion surrounding each of the first lens receiving holes, and a protrusion portion is arranged at a position of the fixture lower plate corresponding to the recess portion, wherein the protrusion portion comprises an end face distal from the fixture lower plate, and a side wall extending from the end face to the fixture lower plate, the side wall being configured to be received in the recess portion and abut against an outer periphery of the lens to be coated when the fixture upper plate and the fixture lower plate are attached.”

Reasons for Allowance
10.	Claims 1-3 & 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A lens coating fixture comprising: a fixture upper plate and a fixture lower plate that is arranged to be opposite to the fixture upper plate and clamps a lens to be coated together with the fixture upper plate; wherein the fixture upper plate is provided with a plurality of first lens receiving holes, the fixture lower plate is provided with a plurality of second lens receiving holes that correspond to the first lens receiving holes and have the same size with the first lens receiving holes, the fixture upper plate is provided with a recess portion surrounding each of the first lens receiving holes, and a protrusion portion is arranged at a position of the fixture lower plate corresponding to the recess portion, wherein the protrusion portion comprises an end face distal from the fixture lower plate, and a side wall extending from the end face to the fixture lower plate, the side wall being configured to  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717